Case: 19-60614      Document: 00515329930         Page: 1    Date Filed: 03/03/2020




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-60614                          March 3, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
ALVIX LABORATORIES, L.L.C.,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:19-MC-371


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       After obtaining a warrant, the United States seized the funds in a bank
account belonging to Alvix Laboratories. Believing this seizure to have
exceeded the warrant’s scope, Alvix filed a motion for the return of its money,
which the district court denied. Because we conclude that the warrant
authorized the United States to seize all funds in Alvix’s account, we AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60614      Document: 00515329930   Page: 2   Date Filed: 03/03/2020



                                 No. 19-60614
                                       I.
      On May 29, 2019, the United States obtained a warrant authorizing
seizure of assets in two bank accounts:
      a. MERCHANTS AND MARINE BANK account number [x]9958,
         an account held in the name of THE GARDEN’S PHARMACY,
         LLC, and authorized signers: S. Kelly Levi, D. B. Levi, Jeffrey
         Wayne Rollins, and Dempsey Levi. All monies and assets in
         account.
      b. MERCHANTS AND MARINE BANK account number [x]1525,
         an account held in the name of ALVIX LABORATORIES, LLC,
         and authorized signers: Clark J. Levi and Hugh E. Ferry. This
         account received monies from MERCHANTS x9958. All monies
         and assets in account.
The United States executed the warrant one day later, seizing “as being subject
to forfeiture to the United States of America” all of the funds in the x1525 bank
account, $895,740.36.
      Alvix moved the district court for the return of $895,189.78 seized by the
United States. See Fed. R. Crim. P. 41(g) (“A person aggrieved by an unlawful
search and seizure of property or by the deprivation of property may move for
the property’s return.”). Alvix argued that the warrant—which mentioned that
the x1525 account received funds from the x9958 account—authorized the
United States to seize funds from the x1525 account only to the extent that
those funds originated in the x9958 account. The district court denied Alvix’s
motion, and this appeal followed.
                                       II.
      We affirm the district court’s decision to deny Alvix’s motion. A warrant
satisfies the Fourth Amendment’s particularity requirement if its language
will permit an executing officer to reasonably know what item to seize. United
States v. Layne, 43 F.3d 127, 132 (5th Cir. 1995). We apply a correlative
“approach of exercising reasonableness in warrant construction” when
evaluating whether a particular search or seizure exceeds a warrant’s scope.
                                     2
    Case: 19-60614    Document: 00515329930      Page: 3   Date Filed: 03/03/2020



                                 No. 19-60614
United States v. Alva, 885 F.2d 250, 252 (5th Cir. 1989); cf. United States v.
Hill, 19 F.3d 984, 988-89 (5th Cir. 1994) (“[T]he check stubs served the same
function as a cash disbursement journal and that a reasonable officer
knowledgeable of financial records would have reached this conclusion. Thus,
the check stubs were within the scope of the warrant authorizing seizure of a
cash disbursement journal.”). The warrant at issue in this case expressly
applied to “[a]ll monies and assets” in the x1525 account, so the United States
did not exceed the warrant’s scope by seizing all money found in that account.
      In its reply brief, Alvix argues for the first time that the warrant was not
supported by probable cause, but even if we were to excuse Alvix’s failure to
make this argument earlier, that argument would be unavailing. When the
government obtains a warrant authorizing a seizure, the “magistrate’s
determination of probable cause is entitled to great deference by reviewing
courts.” United States v. Allen, 625 F.3d 830, 840 (5th Cir. 2010). To survive
appeal, “[a] magistrate needs only a substantial basis” for concluding that
probable cause exists. Id. After reviewing the sealed affidavit associated with
the warrant at issue in this case, we conclude that the magistrate who issued
the warrant had such a basis.
                                       III.
      For the foregoing reasons, we AFFIRM.




                                        3